 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIMITRIC MOSLEY,                                  No. 2:16-cv-0945 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. MA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action, moves to compel discovery and to extend the discovery deadline. See ECF Nos. 31, 32.

19   The Discovery and Scheduling Order was issued in this case on October 2, 2019, setting the

20   discovery deadline as January 31, 2020, and the dispositive motion deadline as May 1, 2020.

21   ECF No. 27.

22          Defense counsel has filed an opposition to plaintiff’s motion to compel, setting forth the

23   applicable deadlines and demonstrating that the motion was prematurely filed. See ECF No. 33.

24   For the reasons set forth by defense counsel, plaintiff’s motion to compel will be denied without

25   prejudice.

26          Plaintiff also requests an extension of the discovery deadline. Plaintiff contends that

27   extended time is necessary because, in addition to not yet receiving defendants’ responses to his

28   discovery requests, he “has been limited to less than 4 hours of library access in the last 45 days,”
                                                        1
 1   apparently due to being in Ad Seg, and states that he is awaiting transfer to a mainline institution.
 2   ECF No. 31. Defendants offer no position on plaintiff’s request. Because plaintiff has already
 3   propounded discovery in this case and does not explain what additional discovery he seeks and
 4   why it is necessary, his request will be denied without prejudice for failure to demonstrate good
 5   cause. See Fed. R. Civ. P. 16(b)(4) (“A schedule may by modified only for good cause and with
 6   the judge’s consent.”).
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. Plaintiff’s motion to compel discovery, ECF No. 32, is DENIED without prejudice as
 9   premature; and
10          2. Plaintiff’s motion to extend the discovery deadline, ECF No. 31, is DENIED without
11   prejudice for failure to demonstrate good cause.
12   DATED: January 14, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
